Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 1 of 16
Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 2 of 16
Case 8:21-ap-01007-SC         Doc 3
                                  1 Filed 02/03/21
                                          02/02/21 Entered 02/03/21
                                                            02/02/21 11:57:45
                                                                     13:18:44          Desc
                              Main
                              MainDocument
                                    Document Page
                                                Page31of
                                                       of16
                                                          9


 1   Marc C. Forsythe (CA Bar No. 153854)
     Ronghua Sophia Wang (CA Bar No. 324494)
 2   GOE FORSYTHE & HODGES LLP
     18101 Von Karman Avenue, Suite 1200
 3   Irvine, CA 92612
     mforsythe@goeforlaw.com
 4   swang@goeforlaw.com
     Telephone: (949) 798-2460
 5   Facsimile: (949) 955-9437
 6   Attorneys for Plaintiff Karen S. Naylor,
     Chapter 7 Trustee
 7
 8                                UNITED STATES BANKRUPTCY COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10   In re                                                Case No.: 8:19-bk-13159-SC
11   HOMESTEAD ESCROW, INC.,                              Adv. No.: ____________________
12                  Debtor.                               Chapter 7 Proceeding
13
                                                          COMPLAINT:
     _______________________________________
14
                                                          (1) TO AVOID AND RECOVER
15    KAREN S. NAYLOR, solely in her capacity as              FRAUDULENT TRANSFERS
      Chapter 7 Trustee of the bankruptcy estate of
      Homestead Escrow, Inc.,                                 PURSUANT TO 11 U.S.C. §§
16                                                            548(a)(1)(B) and 550;
17                   Plaintiff,
      vs.                                                 (2) TO AVOID AND RECOVER
18                                                            FRADULENT TRANSFERS
      GLEN OAKS ESCROW, INC., a California                    PURSUANT TO 11 U.S.C. §§ 544(b)
19    corporation, and Does 1 through 50,
                                                              AND 550, AND CALIFORNIA CIVIL
                    Defendant.                                CODE §§ 3439.04(a)(2) AND
20                                                            3439.05(a); AND
21
                                                          (3) TO PRESERVE TRANSFERS FOR
22                                                            THE BENEFIT OF THE ESTATE
                                                              PURSUANT TO 11 U.S.C. § 551
23
                                                          Date: [To be set by summons]
24
                                                          Time: [To be set by summons]
25                                                        Place: Ronald Reagan Federal Building
                                                                 411 W. 4th Street
26                                                               Suite 5130 / Courtroom 5C
                                                                 Santa Ana, CA 92701
27
28



                                                      1
Case 8:21-ap-01007-SC        Doc 3
                                 1 Filed 02/03/21
                                         02/02/21 Entered 02/03/21
                                                           02/02/21 11:57:45
                                                                    13:18:44               Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page42of
                                                      of16
                                                         9


 1          TO DEFENDANT AND THE DEFENDANT’S ATTORNEY OF RECORD, IF
 2   ANY:
 3          Plaintiff Karen S. Naylor (the “Trustee” or “Plaintiff”), in her capacity as chapter 7 trustee
 4   of the bankruptcy estate (the “Estate”) of Homestead Escrow, Inc. (“Debtor” or “Homestead
 5   Escrow”), files this Complaint against defendant Glen Oaks Escrow, Inc. (“Glen Oaks”) and
 6   respectfully alleges as follows:
 7                         STATEMENT OF JURISDICTION AND VENUE
 8          1.      The Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to
 9   28 U.S.C. §§ 157 and 1334 in that this proceeding arises in and relates to the bankruptcy case
10   pending in the United States Bankruptcy Court, Central District of California, Santa Ana

11   Division, entitled In re Homestead Escrow, Inc., case number 8:19-bk-13159-SC.
12          2.      The instant adversary proceeding is a “core” proceeding under 28 U.S.C. §
13   157(b)(2)(A), (E), (F), (H) and (O). To the extend that any claim for relief contained herein is
14   determined not to be a core proceeding, Trustee consents to the entry of final judgment and orders
15   by the Bankruptcy Court.
16          3.      This adversary proceeding is filed pursuant to Federal Rules of Bankruptcy
17   Procedure 7001. Trustee, as the chapter 7 trustee of the Estate, has standing to bring this action
18   pursuant to 11 U.S.C § 323.
19          4.      Venue properly lies in the Central District of California in that this adversary
20   proceeding arises in or is related to a case under title 11 of the United States Code as provided in
21   28 U.S.C. §§ 1408 and 1409(a).
22                                      PARTIES TO THE ACTION

23          5.      The Trustee brings this action solely in her capacity as the Trustee for the benefit
24   of the Estate and its creditors in the bankruptcy case. To the extent that the Trustee hereby asserts
25   claims under 11 U.S.C. § 544(b), the Trustee is informed and believes and, on that basis alleges
26   thereon, that there exists in this case one or more creditors holding unsecured claims allowable
27   under 11 U.S.C. § 502 or that are not allowable only under 11 U.S.C. § 502(e) who could have
28   avoided the respective transfers or obligations under California or other applicable law prior to



                                                       2
Case 8:21-ap-01007-SC       Doc 3
                                1 Filed 02/03/21
                                        02/02/21 Entered 02/03/21
                                                          02/02/21 11:57:45
                                                                   13:18:44               Desc
                            Main
                            MainDocument
                                  Document Page
                                              Page53of
                                                     of16
                                                        9


 1   the Petition Date (defined below).
 2          6.      The Trustee was appointed upon the filing of the bankruptcy case. As a result, the
 3   Trustee does not have personal knowledge of many of the facts alleged in this Complaint that
 4   occurred prior to her appointment and, therefore, alleges all those facts on information and belief.
 5   The Trustee reserves her right to amend this Complaint to allege additional claims against GLEN
 6   OAKS and to challenge and recover transfers made to or for the benefit of GLEN OAKS in
 7   addition to those transfers alleged in this Complaint.
 8          7.      Defendant Glen Oaks is, and at all times relevant herein mentioned was, a
 9   corporation duly organized and existing in the State of California.
10          8.      The true names and capacities of the defendants identified herein as Does 1

11   through 50, inclusive, are unknown to the Trustee at the time of the filing of this Complaint, and
12   they are therefore sued under such fictitious names. When their true names and capacities are
13   ascertained, the Trustee will amend this Complaint by inserting their true names and capacities
14   herein. The Trustee is informed and believes and thereon alleges that each of the fictitiously
15   named defendants is responsible in some manner for the occurrences herein alleged, and that the
16   Trustee’s damages as herein alleged were proximately caused by those defendants. Glen Oaks

17   and Does 1 through 50 may be referenced collectively as “Defendants.”
18                                     GENERAL ALLEGATIONS
19          9.      The Trustee is informed, believes, and alleges that on August 14, 2019 (the
20   “Petition Date”), Homestead Escrow filed a voluntary petition for relief under chapter 7 of Title
21   11 of the United States Bankruptcy Code for the Central District of California.
22          10.     The Trustee is informed, believes, and alleges that commencing January 2018,

23   Homestead Escrow experienced a sudden mass departure of its employees. The departing
24   employees took with them over 74% of Homestead Escrow’s business.
25          11.     The Trustee is informed, believes, and alleges that the substantial loss of escrow
26   accounts and failure to receive fees already earned substantially contributed to Homestead
27   Escrow’s insolvency and caused Homestead Escrow’s financial difficulty. After a series of efforts
28   to revive the business failed, Homestead Escrow was compelled to close multiple business offices



                                                       3
Case 8:21-ap-01007-SC        Doc 3
                                 1 Filed 02/03/21
                                         02/02/21 Entered 02/03/21
                                                           02/02/21 11:57:45
                                                                    13:18:44                 Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page64of
                                                      of16
                                                         9


 1   around February 2019.
 2          12.      The Trustee is informed, believes, and alleges that during the process of
 3   transitioning out of the business, Homestead Escrow and Glen Oaks engaged in negotiations
 4   regarding Homestead Escrow transferring a number of its escrow accounts to Glen Oaks.
 5          13.      The Trustee is informed, believes, and alleges prior to March 1, 2019, Homestead
 6   Escrow proposed to transfer certain escrow accounts to Glen Oaks (the “Transfers”) in exchange
 7   for 20% of the total escrow fees which Glen Oaks would receive upon the closing of such
 8   escrows.
 9          14.      The Trustee is informed, believes and alleges that Glen Oaks agreed to such
10   compensation. As a result, Homestead Escrow transferred to Glen Oaks, Glen Oaks accepted and

11   then immediately commenced working on the following ten escrow accounts (the “Transferred
12   Escrows”):
13                a. 1921 Malcolm #102, Los Angeles, CA 90025
14                b. 2400-2404 Angela St., West Covina, CA 91792
15                c. 133 Channel Pointe Mall, Marina Del Rey, CA 90292
16                d. 3511 The Paseo, Los Angeles, CA 90065

17                e. 504 S. Orange Ave., #B, Monterey Park, CA 91755
18                f. 250-252 Bernard Avenue, Venice, CA 90291
19                g. Vacant Land APN #20604132
20                h. 1516 S. 8th Street, Alhambra, CA 91803
21                i. 1135 Shenandoah St., #101, Los Angeles, CA 90035
22                j. 1716 N. Grandee Ave., Compton, CA 90222

23          15.      The Trustee is informed, believes, and alleges that a well-recognized custom in the
24   real estate escrow industry is that if a “in progress” escrow file is transferred before the file
25   escrow fee is earned, the originating escrow company is entitled to share in the total escrow fee.
26   From the opening of an escrow account to its closing, there are different stages of completion.
27   Upon completion of one stage of the work, the corresponding milestone fees for that stage
28   become due and payable to the originating escrow company.



                                                         4
Case 8:21-ap-01007-SC       Doc 3
                                1 Filed 02/03/21
                                        02/02/21 Entered 02/03/21
                                                          02/02/21 11:57:45
                                                                   13:18:44              Desc
                            Main
                            MainDocument
                                  Document Page
                                              Page75of
                                                     of16
                                                        9


 1           16.    The Trustee is informed, believes, and alleges that Homestead Escrow had done
 2   substantial work on the Transferred Escrows. With the consideration of the different degrees of
 3   completion and the milestone work Homestead Escrow had accomplished, the 20% fee proposed
 4   by Homestead Escrow and agreed to by Glen Oaks is reasonable estimation of the value of the
 5   services performed by Homestead Escrow on the Transferred Escrows prior to being transferred
 6   to Glen Oaks. At that time of the transfer the accounting system of Homestead Escrows estimated
 7   the amount was approximately $78,000.00. The actual amount turned out to be $83,780.00. Glen
 8   Oaks took possession of the Transferred Escrow files and proceeded to work on such files, all to
 9   completion.
10           17.    The Trustee is informed, believes, and alleges that on March 25, 2019, after Glen

11   Oaks had taken possession of the Transferred Escrow files, Glen Oaks informed Homestead
12   Escrow for the first time that it was unilaterally changing the terms by which Homestead Escrow
13   delivered the Transferred Escrow files to Glen Oaks, and then Glen Oaks unilaterally changed the
14   terms of such transfer by claiming that Glen Oaks would only pay 20% of the total escrow fees on
15   the following three escrows in the amount of $3,094.89 and would send a check by April 15,
16   2019.

17     Addresses/Close Date                                   Total Fee             20% Fee
18     1921 Malcolm #102, Los Angeles, CA 90025               $6,612                $1,322.40
19     3511 The Paseo, Los Angeles, CA 90065                  $4,576.75             $915.35
20     504 S. Orange Ave., #B, Monterey Park, CA 91755        $4,285.70             $857.14
21                                                            Total: $15,474.45     Total: $3,094.89
22           18.    Homestead Escrow has never agreed upon the $3,094.89 payment proposed by
23   Glen Oaks, and never received any payment from Glen Oaks. Trustee asserts that when Glen
24   Oaks took possession of the Transferred Escrow files, they agreed to the 20% on all of the
25   Transferred Escrow files and not just the three (3) referenced in paragraph 17 hereinabove.
26           19.    The Trustee is also informed, believes, and alleges that in accordance with the
27   industrial custom, Glen Oaks should prorate and pay this portion of escrow fees to Homestead
28   Escrow. Ignoring the industrial customary practice and the value of Homestead Escrow’s work



                                                      5
Case 8:21-ap-01007-SC        Doc 3
                                 1 Filed 02/03/21
                                         02/02/21 Entered 02/03/21
                                                           02/02/21 11:57:45
                                                                    13:18:44              Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page86of
                                                      of16
                                                         9


 1   into such escrow files prior to being transferred to Glen Oaks, Glen Oaks has taken all the fees
 2   yielded from the Transferred Escrows and has not paid the portion of these fees due to Homestead
 3   Escrow.
 4

 5                                     FIRST CLAIM FOR RELIEF
 6                            (To Avoid and Recover Fraudulent Transfers
 7                            Pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550)
 8           20.    The Trustee incorporates each and every allegation contained in paragraphs 1
 9   through 20, as though fully set forth herein.
10           21.    The Trustee is informed, believes, and alleges that the Transfers occurred during

11   the two-year period immediately preceding the Petition Date.
12           22.    The Trustee is informed, believes, and alleges that the Transferred Escrows were
13   transferred to Glen Oaks.
14           23.    The Trustee is informed, believes, and alleges that Homestead Escrow should be
15   entitled to at least approximately $83,780 (i.e., 20% of the total escrow fees yielded from the
16   Transferred Escrows) for Homestead Escrow’s work into the Transferred Escrows prior to being
17   transferred to Glen Oaks.
18           24.    The Trustee is informed, believes, and alleges that Homestead Escrow did not
19   receive reasonably equivalent value in exchange for the Transfers. Glen Oaks has not paid the
20   portion of the fees already earned by Homestead Escrow prior to the transfer of the files to Glen
21   Oaks.
22           25.    The Trustee is informed, believes, and alleges that Homestead Escrow was

23   insolvent at the time of the Transfers and/or rendered insolvent by virtue of the Transfers.
24           26.    The Trustee is informed, believes, and alleges that the Transfers rendered
25   Homestead Escrow in a situation where the remaining assets of Homestead Escrow were
26   unreasonably small in relation to the business or transaction.
27           27.    By reason of the foregoing, the Transfers are avoidable, the Trustee is entitled to
28   judgment setting aside the Transfers pursuant to 11 U.S.C. § 548(a)(1)(B) or the value of the



                                                       6
Case 8:21-ap-01007-SC        Doc 3
                                 1 Filed 02/03/21
                                         02/02/21 Entered 02/03/21
                                                           02/02/21 11:57:45
                                                                    13:18:44              Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page97of
                                                      of16
                                                         9


 1   Transfers, for the benefit of the Estate pursuant to 11 U.S.C. § 550.
 2                                    SECOND CLAIM FOR RELIEF
 3                            (To Avoid and Recover Fraudulent Transfers
 4                               Pursuant to11 U.S.C. §§ 544(b) and 550, and
 5                       California Civil Code §§ 3439.04(a)(2) and 3439.05(a))
 6           28.    The Trustee incorporates each and every allegation contained in paragraphs 1
 7   through 27, as though fully set forth herein.
 8           29.    The Trustee is informed, believes, and alleges that the Transfers were made within
 9   four years preceding the Petition Date.
10           30.    The Trustee is informed, believes, and alleges that the Transferred Escrows were
11   transferred to Glen Oaks.
12           31.    The Trustee is informed, believes, and alleges that Homestead Escrow should be
13   entitled to at least approximately $83,780 (i.e., 20% of the total escrow fees yielded from the
14   Transferred Escrows) for Homestead Escrow’s work into the Transferred Escrows prior to being
15   transferred to Glen Oaks.
16           32.    The Trustee is informed, believes, and alleges that Homestead Escrow did not

17   receive reasonably equivalent value in exchange for the Transfers. Glen Oaks has not paid the
18   portion of the fees already earned by Homestead Escrow prior to the transfer of the files to Glen
19   Oaks.
20           33.    The Trustee is informed, believes, and alleges that Homestead Escrow was
21   insolvent at the time of the Transfers and/or rendered insolvent by virtue of the Transfers.
22           34.    The Trustee is informed, believes, and alleges that the Transfers rendered

23   Homestead Escrow in a situation where the remaining assets of Homestead Escrow were
24   unreasonably small in relation to the business or transaction.
25           35.    By reason of the foregoing, the Transfers are avoidable, the Trustee is entitled to
26   judgment setting aside the Transfers pursuant to11 U.S.C. § 544(b) and California Civil Code §
27   3439.04(a)(2) and 3439.05(a), for the benefit of the Estate pursuant to 11 U.S.C. § 550.
28



                                                       7
Case 8:21-ap-01007-SC       Doc 31 Filed 02/03/21
                                         02/02/21 Entered 02/03/21
                                                            02/02/21 11:57:45
                                                                     13:18:44                  Desc
                            Main
                             MainDocument
                                  Document PagePage10
                                                    8 of 9
                                                         16


 1                                     THIRD CLAIM FOR RELIEF
 2                         (To Preserve Transfers for the Benefit of the Estate
 3                                      Pursuant to 11 U.S.C. § 551)
 4          36.     The Plaintiff incorporates each and every allegation contained in paragraphs 1
 5   through 35, as though fully set forth herein.
 6          37.     Pursuant to 11 U.S.C. §§ 548, 544(b) and 550, and California Civil Code §§
 7   3439.04(a)(1), (a)(2) and 3439.05(a), the Transfers are avoidable.
 8          38.     Pursuant to 11 U.S.C. § 551, if the Transfers are avoided, they are automatically
 9   preserved for the benefit of the Estate.
10          39.     By reason of the foregoing, the Plaintiff is entitled to judgment preserving the
11   avoided Transfers for the benefit of the Estate.
12          WHEREFORE, the Plaintiff prays that this Court enter a judgment in favor of Plaintiff
13   and against the Defendants as follows:
14                                      On the First Claim for Relief
15          1.      Avoiding the Transfers pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550, or any
16   other applicable statues;

17          2.      Declaring the Transfers to be annulled and rendered void as fraudulent transfers,
18   and for recovery of the Transfers, or the value thereof, for the benefit of the Estate;
19                                     On the Second Claim for Relief
20          3.      Avoiding the Transfers pursuant to 11 U.S.C. §§ 544(b) and 550, and Cal. Civ.
21 Code § 3439.04(a)(2) and 3439.05(a), or any other applicable statues,
22          4.      Declaring the Transfers to be annulled and rendered void as fraudulent transfers,

23   and for recovery of the Transfers, or the value thereof, for the benefit of the Estate;
24                                     On the Third Claim for Relief
25          5. For preservation of the Transfers for the benefit of the Estate;
26
27
28



                                                        8
Case 8:21-ap-01007-SC    Doc 31 Filed 02/03/21
                                      02/02/21 Entered 02/03/21
                                                         02/02/21 11:57:45
                                                                  13:18:44                Desc
                         Main
                          MainDocument
                               Document PagePage11
                                                 9 of 9
                                                      16


 1                                     On All Claims for Relief
 2        6. For pre-judgment and post-judgment interest at the maximum legal rate;
 3        7. For Plaintiff’s attorneys’ fees and costs; and
 4        8. For such other and further relief as the Court deems just and proper.
 5
                                                      Respectfully Submitted By:
 6
     DATED:      February 2, 2021                     GOE FORSYTHE & HODGES LLP
 7
 8
 9                                              By:       /s/Marc C. Forsythe
10                                                        Marc C. Forsythe, Esq.
                                                          Ronghua Sophia Wang, Esq.
11                                                        Attorneys for Plaintiff Karen S. Naylor,
                                                          Chapter 7 Trustee
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28



                                                      9
Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 12 of 16
Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 13 of 16
Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 14 of 16
Case 8:21-ap-01007-SC   Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45   Desc
                        Main Document    Page 15 of 16
        Case 8:21-ap-01007-SC          Doc 3 Filed 02/03/21 Entered 02/03/21 11:57:45              Desc
                                       Main Document    Page 16 of 16




18101 Von Karman, Suite 1200, Irvine, CA 92612




COMPLAINT; EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS




          02/03/2021


   Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
   Karen S Naylor (TR) alane@ringstadlaw.com, knaylor@IQ7technology.com;ecf.alert+Naylor@titlexi.com
   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov



                                                 02/03/2021



  Defendant                                  Defendant
  Glen Oaks Escrow, Inc.                     Glen Oaks Escrow, Inc.
  c/o Agent for Service of Process           Attn: Scott B. Akerley, CEO
  Matthew Steven Davis, Esq.                 6100 San Fernando Road
  1900 Avenue of the Stars, Ste. 960         Glendale, CA 91201
  Los Angeles, CA 90067



   02/03/2021



 The Honorable Scott Clarkson, USBC, 411 West Fourth Street, Santa Ana, CA 92701
 (SUSPENDED DUE TO COVID-19 PROTOCOLS)




  02/03/2021                     Kerry A. Murphy                           /s/Kerry A. Murphy
